     Case 1:18-cv-01448-DAD-SAB Document 60 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MANUEL ROBERT LUCERO,                            No. 1:18-cv-01448-NONE-SAB
12                     Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS RECOMMENDING
14   ANTHONY ROBERT PENNELLA, et al.,                 GRANTING DEFENDANTS’ MOTION FOR
                                                      TERMINATING SANCTIONS AND
15                     Defendants.                    DISMISSING ACTION
16                                                    (Doc. Nos. 56, 59)
17

18          Manuel Robert Lucero (“plaintiff”) is appearing pro se and in forma pauperis in this civil

19   rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s complaint, filed on October 19, 2018,

20   alleges that when he was placed on probation following his criminal conviction in a

21   Massachusetts state court and that after his supervision was transferred from Massachusetts to his

22   home state of California, he was improperly placed on parole rather than probation as ordered by

23   the sentencing judge in Massachusetts, and that special conditions of parole were improperly

24   applied to him. (Doc. No. 1.) This matter was referred to a United States Magistrate Judge

25   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

26          On October 22, 2020, defendants filed a motion for terminating sanctions due to plaintiff’s

27   failure to participate in discovery and appear for his noticed depositions. (Doc. No. 56.) On

28   November 19, 2020, the assigned magistrate judge issued findings and recommendations
                                                     1
     Case 1:18-cv-01448-DAD-SAB Document 60 Filed 01/04/21 Page 2 of 2


 1   recommending that defendants’ motion for terminating sanctions be granted and that this action

 2   be dismissed, with prejudice, for failure to comply with discovery obligations, failure to comply

 3   with court orders, failure to prosecute, and failure to provide an updated address to the court.

 4   (Doc. No. 59.) The findings and recommendations were served on plaintiff and contained notice

 5   that any objections thereto were to be filed within fourteen (14) days after service. (Id. at 12.)

 6   Plaintiff has not filed any objections and the time to do so has now expired.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 8   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 9   court finds the findings and recommendations to be supported by the record and proper analysis.

10          Accordingly,

11          1.      The findings and recommendations issued on November 19, 2020 (Doc. No. 59)

12                  are adopted in full;

13          2.      Defendants’ motion for terminating sanctions (Doc. No. 56) is granted;

14          3.      This action is dismissed, with prejudice, due to plaintiff’s failure to comply with

15                  discovery obligations, failure to comply with court orders, failure to prosecute, and

16                  failure to provide an updated address to the court; and

17          4.      The Clerk of the Court is directed to assign a district judge to this case for the

18                  purposes of closure and to close this case.

19   IT IS SO ORDERED.
20
        Dated:     January 2, 2021
21                                                         UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       2
